     CASE 0:20-cv-01302-WMW-DTS Document 50 Filed 07/29/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


 Jared Goyette, Craig Lassig, and The                        Court File No. 0:20-cv-1302
 Communications Workers of America, on                                      (WMW/DTS)
 behalf of themselves and other similarly
 situated individuals,

                Plaintiffs,
        v.                                         STIPULATION TO FILE SECOND
                                                      AMENDED COMPLAINT AND
 City of Minneapolis; Minneapolis Chief                      EXTEND TIME FOR
 of Police Medaria Arradondo in his                 DEFENDANTS TO RESPOND TO
 individual and official capacity,                SECOND AMENDED COMPLAINT
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official
 capacity, Minnesota Department of
 Public Safety Commissioner John
 Harrington, in his individual and official
 capacity, Minnesota State Patrol Colonel
 Matthew Langer, in his individual and
 official capacity, and John Does 1-2, in
 their individual and official capacities,

                Defendants.


       Pursuant to Fed. R. Civ. P. 15, the parties hereby stipulate as follows:

       1.      Plaintiffs Jared Goyette, Craig Lassig, Michael Shum, Katie Nelson, Tannen

Maury, Stephen Maturen, and the Communications Workers of America (“Plaintiffs”) may

file their Second Amended Complaint.

       2.      Defendants’ deadline to answer or otherwise respond to the Second

Amended Complaint is September 14, 2020.

       Accordingly, the parties respectfully request that the Court enter an order adopting

this stipulation.
    CASE 0:20-cv-01302-WMW-DTS Document 50 Filed 07/29/20 Page 2 of 4




Dated: July 29, 2020               /s/ Kevin C. Riach
                                   Kevin C. Riach (#0389277)
                                   Dulce J. Foster (#0285419)
                                   Pari I. McGarraugh (#0395524)
                                   Jacob P. Harris (#0399255)
                                   FREDRIKSON & BYRON, P.A.
                                   200 South Sixth Street, Suite 4000
                                   Minneapolis, MN 55402-1425
                                   (612) 492-7000
                                   kriach@fredlaw.com
                                   dfoster@fredlaw.com
                                   pmcgarraugh@fredlaw.com
                                   jharris@fredlaw.com

                                   Adam W. Hansen (#0391704)
                                   APOLLO LAW LLC
                                   333 Washington Avenue North, Suite 300
                                   Minneapolis, MN 55401
                                   (612) 927-2969
                                   adam@apollo-law.com

                                   Teresa Nelson (#269736)
                                   Isabella S. Nascimento (#0401408)
                                   AMERICAN CIVIL LIBERTIES UNION
                                   OF MINNESOTA
                                   P.O. Box 14720
                                   Minneapolis, MN 55414
                                   (651) 529-1692
                                   tnelson@aclu-mn.org
                                   inascimento@aclu-mn.org

                                   Attorneys for Plaintiffs




                                    2
    CASE 0:20-cv-01302-WMW-DTS Document 50 Filed 07/29/20 Page 3 of 4




                                   KEITH ELLISON
                                   Attorney General
                                   State of Minnesota

Dated: July 29, 2020               /s/ Juliana F. Passe
                                   Kathryn Iverson Landrum (#0389424)
                                   Julianna F. Passe (#0397317)
                                   445 Minnesota Street, Suite 1400
                                   St. Paul, Minnesota 55101-2131
                                   (651) 757- 1189
                                   kathryn.landrum@ag.state.mn.us
                                   julianna.passe@ag.state.mn.us

                                   Attorneys for Defendants Minnesota
                                   Department of Public Safety Commissioner
                                   John Harrington and Minnesota State Patrol
                                   Colonel Matthew Langer


                                   CITY ATTORNEY’S OFFICE
                                   City of Minneapolis

Dated: July 29, 2020               /s/ Heather Robertson
                                   Kristin R. Sarff (#388003)
                                   Heather Robertson (#390470)
                                   Assistant City Attorneys
                                   City Hall, Room 210
                                   350 South Fifth Street
                                   Minneapolis, MN 55415
                                   (612) 673-3919

                                   Attorneys for Defendants City of
                                   Minneapolis and Minneapolis Police Chief
                                   Medaria Arradondo




                                    3
    CASE 0:20-cv-01302-WMW-DTS Document 50 Filed 07/29/20 Page 4 of 4




Dated: July 29, 2020               /s/ Kevin M. Beck
                                   Joseph A. Kelly (#0389356)
                                   Kevin M. Beck (#0389072)
                                   KELLY & LEMMONS, P.A.
                                   2350 Wycliff Street, Suite 200
                                   St. Paul, MN 55114
                                   (651) 224-3781
                                   jkelly@kellyandlemmons.com
                                   kbeck@kellyandlemmons.com

                                   Attorneys for Defendant Minneapolis Police
                                   Lieutenant Robert Kroll




                                    4
